Peninsula Regional Medical Center v. Tracey L. Adkins, No. 68, September Term, 2015,
Opinion by Adkins, J.

EMPLOYMENT LAW — MARYLAND FAIR EMPLOYMENT PRACTICES ACT
— FAILURE TO ACCOMMODATE — REASSIGNMENT OR TRANSFER —
DISABILITY DISCRIMINATION: The definition of “qualified individual with a
disability” in § 14.03.02.02(B) of the Code of Maryland Regulations includes employees
who could perform the essential functions of a reassignment position, with or without a
reasonable accommodation, even if they cannot perform the essential functions of their
current position. Summary judgment on former hospital employee’s failure to
accommodate claim was thus inappropriate because genuine dispute of material fact
existed with respect to whether former employee was qualified to perform the essential
functions of reassignment position. Summary judgment was also inappropriate on former
employee’s intentional disability discrimination claim.
Circuit Court for Wicomico County
Case No.: 22-C-13-000191
Argued: March 8, 2016
                                            IN THE COURT OF APPEALS

                                                   OF MARYLAND


                                                         No. 68

                                                September Term, 2015


                                    PENINSULA REGIONAL MEDICAL CENTER

                                                           v.

                                                TRACEY L. ADKINS


                                                  Barbera, C.J.
                                                  *Battaglia
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Harrell, Glenn T., Jr. (Retired,
                                                    Specially Assigned),

                                                         JJ.


                                                 Opinion by Adkins, J.


                                                         Filed: May 26, 2016

                                    * Battaglia, J., now retired, participated in the
                                    hearing and conference of this case while an
                                    active member of this Court; after being recalled
                                    pursuant to the Constitution, Article IV, Section
                                    3A, she also participated in the decision and
                                    adoption of this opinion.
       Since its enactment in 1965, the Maryland Fair Employment Practices Act

(“FEPA”), Maryland Code (1984, 2014 Repl. Vol.), State Government Article (“SG”)

§ 20-601 et seq., has been an important statutory protection of employee civil rights. FEPA

prohibits discrimination in employment on the basis of an “individual’s race, color,

religion, sex, age, national origin, marital status, sexual orientation, gender identity, genetic

information, or disability.” SG § 20-606. In this case, we address FEPA’s grant of

protection to disabled individuals. Specifically, we primarily consider an employer’s duty

to reasonably accommodate a qualified individual with a disability.

                          FACTS AND LEGAL PROCEEDINGS

       Tracey L. Adkins1 (“Adkins”) began her career at Peninsula Regional Medical

Center (“PRMC”), a hospital located in Salisbury, Maryland, around March 2005. She was

first employed as a storekeeper in the Materials Management Department, which is, in part,

responsible for inventorying and stocking medical supplies and equipment. In this role,

Adkins delivered supplies to various floors of the hospital, organized supplies in the supply

room, and checked expiration dates of materials. Six months later, she was transferred to

Inventory Control, more commonly known as the “Cath Lab,” as an inventory control

assistant. This position was also in the Materials Management Department. Adkins held

this position until September 2010, when the position was “cut.” She then transferred back




       1
           The Respondent is no relation to the author of this opinion.
to the storekeeper position, which she held until her termination on February 25, 2012—

the event generating the underlying lawsuit.2

       In April 2011, Adkins went to PRMC’s emergency room after experiencing pain in

her groin area and took a few days off from work. When Adkins returned to work, she

continued to experience pain but managed to complete her tasks. Adkins was ultimately

diagnosed with a tear in the joint of her left hip as well as a deformation in her hip socket.

She was scheduled to have surgery in August 2011 and notified her supervisors. She also

filled out paperwork to obtain leave under the Family and Medical Leave Act (“FMLA”).3

The FMLA paperwork indicated that her leave would begin on August 25, 2011 and that

she would return to work on or about October 6, 2011. In a letter dated August 11, 2011,

PRMC approved Adkins’s FMLA leave request. In this letter PRMC explained that her

12-week leave under the FMLA would expire on November 17, 2011 and that so long as

she returned by that date, she would be returned to her job or an equivalent one. PRMC

also advised Adkins in this letter that she would have to obtain a work evaluation from the

Employee Health Office before resuming work. Adkins continued working full-time until

she underwent surgery in August 2011. In the months leading up to her surgery, Adkins



       2
         The storekeeper position was renamed Supply Chain Operations Assistant in 2011,
but the duties remained essentially the same.
       3
          The Family and Medical Leave Act (“FMLA”) is a federal law guaranteeing
eligible employees 12 weeks of unpaid leave each year. 29 U.S.C. § 2612 (2012).
Although the FMLA creates a private right of action against employers who “interfere with,
restrain, or deny” the exercise of rights provided in the statute, Id. §§ 2615, 2617, Adkins
does not allege that Peninsula Regional Medical Center (“PRMC”) violated the FMLA.


                                              2
began applying for other positions at PRMC, including Patient Services Rep – Medical

Group.4

       Following the surgery, Adkins’s pain intensified and her doctors advised her that

the time for recovery could range from six months to a year. On October 3, 2011, while

still out on FMLA leave, Adkins met with James Bunk (“Bunk”), a supervisor who was

the supply chain operations manager of the Materials Management Department. She

informed him that she was meeting her surgeon on October 10 for a follow-up appointment

and that she hoped to learn, at that time, when she could return to work. After the October

10 appointment, Adkins received a letter from her physician advising her that she would

be unable to return to work until November 7, 2011.           Adkins then delivered this

documentation to Bunk and PRMC’s Employee Health Office.

       On November 7, 2011, Adkins returned to work as scheduled and met with a nurse

in the Employee Health Office. She told the nurse that she was still in pain and would be

unable to fulfill her job responsibilities on that day. She explained that she experienced

increased pain when bending, lifting, and squatting, and that she would not be able to stand

for long periods of time. An “Employee Charting Note” for this date states that “[a]ll

parties” agreed that Adkins could not return to work. It also reflects that Adkins had “been

educated on FMLA and to start looking at job postings,” and that Adkins reported having

applied for the “core tech position.”


       4
        Adkins also applied for Aide – Physical Therapy, CNA Trainee, Coder Abstractor
II, Coordinator – Emergency Admitting, Parking Attendant, Registrar – Outpatient,
Representative – Billing/Collection – Medical Group, Representative – Patient Account,
and Service Desk IT-Technician before her surgery.

                                             3
       Adkins returned to her doctor on November 10 and received a medical report

indicating she could return to work under “light duty.” That same day, she brought the

form to PRMC’s Employee Health Office. The form stated that she was restricted to

“[s]edentary [w]ork: [l]ifting 10 pounds maximum and occasionally lifting and/or carrying

small articles and occasional walking or standing.” The Employee Health Office told

Adkins “that her unit can not [sic] accommodate her restrictions.” After her surgery and

before her termination, Adkins applied for several different positions, including Patient

Services Rep – Medical Group and Core Technician.5 She also emailed Scott Phillips,

director of the Materials Management Department, and Laura McIntyre, Operations Room

Materials Manager, asking to be considered for an inventory control coordinator position,

writing:

              I was informed that there is now an open position for Inventory
              Control [Coordinator] in the Cath Lab. With my prior position
              in the Cath Lab as the [inventory control] assistant I was
              wondering if I would be considered for the position. I am still
              released under Doctors orders under sedentary work but [from]
              prior knowledge of the job I know that the job is mostly
              sedentary and I do have the experience and know how for the
              position[.]

She was not hired for any of these positions.

       On or around November 17—the day Adkins’s 12-week FMLA leave was set to

expire—PRMC granted her an additional 14 weeks of leave until February 2012. PRMC

encouraged her to apply to open positions, but did not identify any specific positions.


       5
         Adkins also applied to the following positions: Clerk – Postal, Monitor Technician,
Operating Room Core Technician, CNA – Trainee, Coder Abstractor I, and Representative
– Billing/Collection – Medical Group.

                                                4
During this time, Adkins learned that her storekeeper position had been filled. On January

12, 2012, Adkins went back to her doctor for an appointment and received another medical

report form, which maintained the “light duty” work restrictions.6 Adkins testified in her

deposition that she also gave this note to PRMC.

       On February 25, 2012, at the end of the 14-week extended leave, Adkins was

terminated. Adkins applied to four more positions after her termination, but was not hired

for any of these positions.

       In February 2013, Adkins filed a three-count complaint against PRMC in the Circuit

Court for Wicomico County under FEPA, alleging intentional disability discrimination

based on actual disability, intentional disability discrimination based on being regarded as

having a disability, and failure to accommodate. PRMC thereafter filed a motion for

summary judgment.7 In May 2014, the Circuit Court issued an order and opinion granting

summary judgment in favor of PRMC. Adkins appealed the Circuit Court’s ruling as to

disability discrimination based on actual disability and failure to accommodate, but did not




       6
          The form was dated January 12, 2011, but all parties agree that the actual year was
2012. Additionally, the doctor checked both the box stating that Adkins “may return to
pre-injury job without restriction” and the box indicating the same sedentary work
restriction checked off on the November 10, 2011 medical report form. Adkins understood
this note to mean that she was still limited to sedentary work.
       7
         PRMC filed its first motion for summary judgment in January 2014, but Adkins
filed an amended complaint several days later. In light of Adkins’s amended complaint,
PRMC filed an amended motion for summary judgment in March 2014, which is the
subject of this appeal.


                                             5
challenge the trial court’s decision on disability discrimination based on being regarded as

having a disability.

       The Court of Special Appeals, however, reversed the Circuit Court’s grant of

summary judgment on Adkins’s disability discrimination based on actual disability claim

and her reasonable accommodation claim. The intermediate appellate court ruled that the

evidence contained in the record reflected genuine disputes of material fact as to these

claims. PRMC appealed and we granted its Petition for Writ of Certiorari. PRMC

presented two questions for review,8 which we simplify into the following questions:

                (1)    Does the definition of “qualified individual with a
                disability” include employees who could perform the essential
                functions of a reassignment position, with or without a
                reasonable accommodation, even if they cannot perform the
                essential functions of their current position?

                (2)    Did the Court of Special Appeals err in reversing the
                Circuit Court’s grant of summary judgment in favor of PRMC?




       8
           In its Petition for Writ of Certiorari, PRMC presented the following questions:

                (1) Is an employee required under Maryland’s Fair
                Employment Practices Act to show that she is a “qualified
                individual with a disability,” namely that she can perform the
                essential functions of a relevant job with or without a
                reasonable accommodation, before an employer has a duty to
                provide a reasonable accommodation?

                (2) May a plaintiff prevail on a disability discrimination or
                failure to accommodate claim where that employee failed to
                engage in the interactive process with the employer?

                                               6
Because we answer yes as to question one and no as to question two, we shall affirm the

judgment of the Court of Special Appeals and remand for further proceedings. Additional

facts shall be included as necessitated by our discussion of the issues.

                               STANDARD OF REVIEW

       A circuit court may grant a motion for summary judgment if there is no dispute as

to any material fact and the moving party is entitled to judgment as a matter of law.

Maryland Rule 2-501(f). “The court is to consider the record in the light most favorable to

the non-moving party and consider any reasonable inferences that may be drawn from the

undisputed facts against the moving party.” Mathews v. Cassidy Turley Md., Inc., 435 Md.

584, 598 (2013). When a circuit court’s grant of summary judgment hinges on a question

of law, not a dispute of fact, we review whether the circuit court was legally correct without

according deference to that court’s legal conclusions. Id.

                                       DISCUSSION

       There are relatively few appellate decisions interpreting Maryland’s FEPA. On the

other hand, the federal courts have provided “substantial guidance” on the interpretation

and application of federal disability legislation. Barbara T. Lindemann et al., Employment

Discrimination Law 13-7 (5th ed. 2012). Because FEPA is modeled after federal law, see

Haas v. Lockheed Martin Corp., 396 Md. 469, 503–04 (2007) (Battaglia, J., dissenting), a

brief overview of federal disability law is necessary.

       The intermediate appellate court’s outline of federal law is instructive and merits

quoting at length. The court wrote:




                                              7
              Title VII of the Civil Rights Act of 1964 established a broad
              prohibition of workplace discrimination on the grounds of race,
              color, religion, sex, and national origin. Pub. L. No. 88–352,
              78 Stat. 253 (1964) (codified as amended at 42 U.S.C. §§
              2000e et seq.). Although Title VII did not encompass
              disability within its scope, Congress thereafter extended Title
              VII’s ban of discriminatory workplace practices to include
              disability with its enactment of the Rehabilitation Act of 1973.
              Pub. L. No. 93–112, 87 Stat. 355 (1973) (codified as amended
              at 29 U.S.C. § 790 et seq.). This Act protects federal executive
              branch employees, see 29 U.S.C. § 791, and employees of
              federal contractors and subcontractors with contracts
              exceeding $10,000, see 29 U.S.C. § 793. It also prohibits
              discrimination in programs or activities that receive federal
              financial assistance or are conducted by an executive federal
              agency or the U.S. Postal Service. See 29 U.S.C. § 794.

Adkins v. Peninsula Reg’l Med. Ctr., 224 Md. App. 115, 130–31 (2015).

       The Rehabilitation Act of 1973, Pub. L. No. 93–112, 87 Stat. 355 (1973) (codified

as amended at 29 U.S.C. § 701 et seq. (2012)), was the first federal law to afford protections

in the workplace to disabled individuals. Congress enacted the Rehabilitation Act to

“promote and expand employment opportunities in the public and private sectors for

handicapped individuals and to place such individuals in employment.” Rehabilitation Act,

§ 2(8). The Rehabilitation Act, however, covered only private sector entities that possessed

a certain nexus with the federal government, such as federal contractors. Id. §§ 503, 504.

In 1990, Congress passed the Americans with Disabilities Act (“ADA”), which

significantly expanded the applicability of workplace protections to more employers than

were covered by the Rehabilitation Act. Pub. L. No. 101-336, 104 Stat. 327 (codified as

amended at § 42 U.S.C. § 12112(a) et seq.). Under the ADA, employers that employ 15

or more individuals over a 20-week period are covered entities. 42 U.S.C. § 12111(2).



                                              8
      Around the time Congress passed the Rehabilitation Act, the General Assembly

amended FEPA’s ban on discrimination to include “physically or mentally handicapped

persons.” Act of July 1, 1974, ch. 601, § 19 (a)(1), 1974 Md. Laws 2029, 2030.9 Under

FEPA, it is unlawful for a covered employer10 to “fail or refuse to hire, discharge, or

otherwise discriminate against any individual with respect to the individual’s

compensation, terms, conditions, or privileges of employment” based on his or her

“disability [that is] unrelated in nature and extent so as to reasonably preclude the

performance of the employment.” SG § 20-606(a)(1). The Maryland Commission on

Human Relations11 promulgated regulations expounding on this proscription in the Code

of Maryland Regulations (“COMAR”) by delineating various forms of unlawful

employment discrimination against “a qualified individual with a disability,” including

“[h]iring, upgrading, promotion, tenure, demotion, transfer, layoff, termination, right of

return from layoff, and rehiring.” COMAR § 14.03.02.04(A)(2).



      9
         In 1999, the General Assembly replaced the term “handicap” with “disability,”
without substantive change in the definition. Act of Oct. 1, 1999, ch. 60, § 20(k), 1999
Md. Laws 1003, 1007. In 1992, Congress similarly amended the Rehabilitation Act by
changing the term “handicap” to “disability” and the phrase “individuals with handicaps”
to “individuals with a disability” throughout the Act. Rehabilitation Act Amendments of
1992, Pub. L. No. 102-569, § 2(p)(29)(A), 31(B), and (32), 106 Stat. 4344 (1992).
      10
         The Maryland Fair Employment Practices Act (“FEPA”), Maryland Code (1984,
2014 Repl. Vol.), State Government Article (“SG”) § 20-601(d), like the ADA, defines an
employer as a person “engaged in an industry or business” and “has 15 or more employees
for each working day in each of 20 or more calendar weeks in the current or preceding
calendar year.” It is undisputed that PRMC is a covered employer under FEPA.
      11
       The Maryland Commission on Human Relations was renamed the Maryland
Commission on Civil Rights in 2011.

                                            9
       FEPA also prohibits an employer from failing or refusing “to make a reasonable

accommodation for the known disability of an otherwise qualified employee.” SG § 20-

606(a)(4) (emphasis added). COMAR provides:

              A covered entity (1) [s]hall make a reasonable accommodation
              to the known physical or mental limitations of a qualified
              individual with a disability; (2) [i]s not required to provide an
              accommodation, if it demonstrates that the accommodation
              would impose undue hardship on the operation of its business
              or program; and (3) [m]ay not deny an employment
              opportunity to a qualified individual with a disability, if the
              basis for the denial is the need to accommodate the individual’s
              physical or mental limitations, and this accommodation, if
              attempted, would be reasonable.

COMAR § 14.03.02.05(A) (emphasis added).                Thus, employers are required to

accommodate only “qualified” individuals with a disability under FEPA. Cf. 42 U.S.C.

§ 12112(a) (“No covered entity shall discriminate against a qualified individual on the basis

of disability[.]”) (emphasis added). A “qualified individual with a disability” is “an

individual with a disability who: (a) [w]ith or without reasonable accommodation can

perform the essential functions of the job in question; or (b) [i]s otherwise qualified for the

benefit, term, condition, or privilege of employment at issue.”                   COMAR §

14.03.02.02(B)(10).

       The term “qualified individual with a disability” also appears in COMAR §

14.03.02.04(B)(3). This regulation provides that it is an unlawful employment practice

for a covered entity to “[f]ail to make an individualized assessment of a qualified

individual with a disability’s ability to perform the essential functions of a job.” COMAR

§ 14.03.02.04(B)(3). Federal regulatory disability discrimination law does not use the



                                              10
phrase “individualized assessment,” but requires an employer “initiate an informal,

interactive process with the individual with a disability in need of the accommodation”

to identify a reasonable accommodation. 29 C.F.R. § 1630.2(o)(3) (emphasis added); see

E.E.O.C. v. Ford Motor Co., 782 F.3d 753, 778 (6th Cir. 2015) (“We, along with many

other circuits, have held that the employer’s duty to participate in the interactive process

in good faith is mandatory”) (citation omitted); Fleetwood v. Harford Sys. Inc., 380 F.

Supp. 2d 688, 701 (D. Md. 2005) (“[I]f it is not immediately obvious what

accommodation would be appropriate, the ADA requires that the employer and employee

engage in an interactive process to identify a reasonable accommodation.”) (citing Bryant

v. Better Bus. Bureau of Greater Md., 923 F. Supp. 720, 737 (D. Md. 1996) and 29 C.F.R.

§ 1630.2(o)(3)). We agree with the intermediate appellate court and the parties that

COMAR § 14.03.02.04(B)(3) requires action akin to an interactive process to identify a

reasonable accommodation.

       In this case, it is undisputed that Adkins was unable to perform the essential

functions of the storekeeper position. The principal issue here rather is whether the

intermediate appellate court was correct in holding that one who cannot perform the

essential functions of his or her current job can still be considered a “qualified individual

with a disability” entitled to a reasonable accommodation. Another key dispute is the

concomitant issue of whether an employer has an obligation to conduct an individualized

assessment of an employee who cannot perform the essential functions of his or her

position. Because PRMC’s appeal challenges the heart of Adkins’s failure to accommodate




                                             11
claim under SG § 20-606(a)(4), we shall address that first, before examining her intentional

disability discrimination claim under SG § 20-606(a)(1).

                                  Failure to Accommodate

       Although the statutory duty to accommodate rests on the employer, the burden of

proving that an employer could not have reasonably accommodated a disabled employee

does not arise until the employee presents his or her prima facie case. Gaither v. Anne

Arundel Cnty., 94 Md. App. 569, 583 (1993). To establish a prima facie case for a failure

to accommodate claim, an employee must show: (1) that he or she was an individual with

a disability; (2) that the employer had notice of his or her disability; (3) that with reasonable

accommodation, he or she could perform the essential functions of the position (in other

words, that he or she was a “qualified individual with a disability”); and (4) that the

employer failed to make such accommodations. See id; Jacobs v. N.C. Admin. Office of

the Courts, 780 F.3d 562, 579 (4th Cir. 2015) (setting forth the elements an employee must

establish as part of his or her prima facie case for failure to accommodate under the

Americans with Disabilities Act). A failure to accommodate claim does not, however,

require any showing of discriminatory intent. See Lenker v. Methodist Hosp., 210 F.3d

792, 799 (7th Cir. 2000) (“[I]f the plaintiff demonstrated that the employer should have

reasonably accommodated the plaintiff’s disability and did not, the employer has

discriminated under the ADA and is liable.”); Scalera v. Electrograph Sys., Inc., 848 F.

Supp. 2d 352, 362 (E.D.N.Y. 2012) (“[T]here is no burden on Plaintiff to show that her




                                               12
disability played any motivating role in Electrograph’s failure to provide the requested

accommodation.”).

       PRMC does not contest the Circuit Court’s conclusion that Adkins’s hip injury

constitutes a disability within the meaning of FEPA. Accordingly, we begin our analysis

as to whether summary judgement was appropriate on Adkins’s failure to accommodate

claim at the second element required as part of an employee’s prima facie case.

                 Notice of Disability and Request for Accommodation

       To receive an accommodation, an employee must “communicate[] to his employer

his disability and his desire for an accommodation for that disability.” Wilson v. Dollar

Gen. Corp., 717 F.3d 337, 346–47 (4th Cir. 2013). This requirement exists because an

employer “cannot be expected to accommodate disabilities of which it is unaware.”

Pollard v. Balt. Cnty. Bd. of Educ., 65 F. Supp. 3d 449, 456 (D. Md. 2014). The burden

on an employee to provide notice of a disability is “‘not a great one.’” Rock v. McHugh,

819 F. Supp. 2d 456, 473 (D. Md. 2011) (quoting E.E.O.C. v. Fed. Express Corp., 513 F.3d

360, 369 n.5 (4th Cir. 2008)). Indeed, adequate notice does not require the use of the phrase

“reasonable accommodation,” explicit reference to a statute, or the invocation of magic

words. See Pollard, 65 F. Supp. 3d at 456.12 Additionally, a request for an accommodation

need not be in writing. Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 313 (3d Cir. 1999).

The key consideration in determining whether an employee has satisfied the second


       12
         See also EEOC, Enforcement Guidance: Reasonable Accommodation and Undue
Hardship Under the Americans With Disabilities Act No. 915.002 (Oct. 17, 2002) (“To
request accommodation, an individual may use ‘plain English’ . . . .”), available at
http://www.eeoc.gov/policy/docs/accommodation.html.

                                             13
element of his or her prima facie case is whether the employee “provides the employer with

enough information that, under the circumstances, the employer can be fairly said to know

of both the disability and desire for an accommodation.” Id. (according little weight to

“formalisms about the manner of the request”).

       Here, while out on FMLA leave and after her surgery, Adkins met with her

supervisor, James Bunk, and updated him about a follow-up appointment with her doctor.

After this follow-up appointment, Adkins received a note from her surgeon stating that she

would be unable to return to work until November 7, 2011 and delivered this

documentation to Bunk and the Employee Health Office. After returning from her FMLA

leave on November 7, Adkins met with a nurse in the Employee Health Office. The nurse

quoted Adkins as saying, “I am in pain and I feel I have restrictions” and “What am I

supposed to do[?] I have to work.” Adkins also advised the nurse that she was no longer

able to perform the essential duties of her storekeeper position because of her hip injury.

The nurse documented: “Tracey reports ‘I can’t walk all day long or for long periods of

time, I can’t do repeated stuff.’ She reports increased pain with bending/lifting/squatting.

Tracey reports that her job requires her to walk in the store room and also walk around the

hospital.” Adkins’s informing Bunk and the nurse in the Employee Health Office of her

hip surgery and physical limitations following that surgery certainly establishes a triable

issue of fact as to whether PRMC had notice of Adkins’s disability.

       Additionally, a reasonable jury could conclude that Adkins communicated to PRMC

a “desire for an accommodation,” Wilson, 717 F.3d at 346–47, based on her submission of




                                            14
a medical report from her physician to the Employee Health Office.13 This report indicated

that she could return to work under “light duty,” and could perform “[s]edentary [w]ork:

[l]ifting 10 pounds maximum and occasionally lifting and/or carrying small articles and

occasional walking or standing.” The submission of this medical report, along with her

telling the Employee Health Office “[w]hat am I supposed to do[,] I have to work,” could

lead a reasonable jury to find that PRMC had notice of Adkins’s need for an

accommodation because of her hip injury. Cf. Miller v. Ill. Dep’t of Corr., 107 F.3d 483,

486–87 (7th Cir. 1997) (“Even if an employee who . . . becomes disabled while employed

just says to the employer, ‘I want to keep working for you-do you have any suggestions?’

the employer has a duty under the [ADA] to ascertain whether he has some job that the

employee might be able to fill.”) (citations omitted).

       Moreover, the record contains an “Employee Charting Note” in which a nurse in the

Employee Health Office documented her receipt of the medical report and wrote that

Adkins was “made aware that her unit can not [sic] accommodate her restrictions.”

(Emphasis added.) This language gives rise to a reasonable inference that PRMC knew of

Adkins’s need for an accommodation and that it believed Adkins delivered the medical

report in an attempt to explain what accommodation she needed. Adkins asking to be

considered for the vacant inventory control coordinator position in a January 2012 email

to one of her supervisors is also evidence in the record supporting that PRMC had notice


       13
         Adkins brought the medical report to the Employee Health Office on the same
day she received it from her doctor. Adkins’s delivering the medical report a mere three
days after her November 7 meeting further evidences her desire to return to work despite
her physical limitations.

                                             15
of her need for an accommodation. In this email, Adkins linked her interest in the position

with her light-duty restriction, noting that she was “still released under Doctors [sic] orders

under sedentary work.” Viewing the record in the light most favorable to Adkins, there is

a genuine dispute of material fact as to whether she provided PRMC “with enough

information that, under the circumstances, the employer can be fairly said to know of both

the disability and desire for an accommodation.” Taylor, 184 F.3d at 313. Accordingly,

we reject PRMC’s contention that summary judgment was appropriate because Adkins

never requested an accommodation.14

      Qualified Individual with a Disability and the Individualized Assessment

       The “qualified individual with a disability” element of an employee’s prima facie

case is the core issue in this case. The parties do not dispute that an employee, in order to

establish that an employer failed to provide a reasonable accommodation in violation of

SG § 20-606(a)(4), must show that he or she is a “qualified individual with a disability” as

part of his or her prima facie case. Nonetheless, PRMC devotes a substantial portion of its

brief arguing this well-settled area of law. This stems partly from PRMC’s erroneous

understanding of what it means to be a “qualified individual with a disability.”

       COMAR § 14.03.02.02(B)(10) defines a “qualified individual with a disability” as

an individual with a disability who “[w]ith or without reasonable accommodation can

perform the essential functions of the job in question.” PRMC suggests that we read this



       14
          Adkins’s January 2012 email asking to be considered for the vacant inventory
control coordinator position also belies PRMC’s assertion that reassignment was “conjured
post-employment by her attorney.”

                                              16
definition narrowly and misunderstands the term “job in question” to mean the disabled

employee’s current position. PRMC quotes the following passage from Myers v. Hose, 50

F.3d 278, 284 (4th Cir. 1995) as support for this contention: “[T]he duty of reasonable

accommodation does not encompass a responsibility to provide a disabled employee with

alternative employment when the employee is unable to meet the demands of his present

position.” PRMC proclaims that the “Court of Special Appeals ignore[d] this critical

requirement.”

       The Court of Special Appeals was correct to “ignore” this statement from the Fourth

Circuit because it is a mistaken interpretation of the law. See Bratten v. SSI Servs., Inc.,

185 F.3d 625, 633 (6th Cir. 1999) (“Myers has not been well-received by other circuits”).

The U.S. Court of Appeals for the Sixth Circuit explained the flawed reasoning of the

Fourth Circuit:

                The infirmity of Myers was that it relied on case law
                interpreting the Rehabilitation Act before the statute was
                amended in 1992. See Myers, 50 F.3d at 284 (citing Guillot v.
                Garrett, 970 F.2d 1320, 1326 (4th Cir. 1992)). Prior to 1992,
                the Rehabilitation Act did not include re-assignment to a
                vacant position as a reasonable accommodation. See Gile v.
                United Airlines, Inc., 95 F.3d 492, 497 (7th Cir. 1996). After
                the ADA was enacted, Congress amended the Rehabilitation
                Act to parallel the standards for employment discrimination
                under the ADA. Id.; see also 29 U.S.C. § 794(d). Of course,
                the ADA explicitly lists “reassignment to a vacant position” as
                a possible reasonable accommodation mandated by the statute.
                42 U.S.C. § 12111(9)(B).

                       Thus, pre–1992 Rehabilitation Act decisions such as
                Guillot holding that re-assignment is not a reasonable
                accommodation are no longer good law in light of 29 U.S.C.
                § 794(d), and Myers was wrong to suggest otherwise. See
                Gile, 95 F.3d at 498.


                                              17
Id.   Nearly every federal circuit court has silently or explicitly rejected Myers and

concluded that the definition of “qualified individual with a disability” includes employees

who could perform the essential functions of a reassignment position, with or without a

reasonable accommodation, even if they cannot perform the essential functions of their

current position. See Smith v. Midland Brake, Inc., 180 F.3d 1154, 1161–62 (10th Cir.

1999) (en banc) (collecting cases); see also Cravens v. Blue Cross & Blue Shield of Kansas

City, 214 F.3d 1011, 1018–19 (8th Cir. 2000) (noting that “Myers has been sharply

criticized”). Notably, even the Fourth Circuit has disavowed Myers. See Williams v.

Channel Master Satellite Sys., Inc., 101 F.3d 346, 350 n.4 (4th Cir. 1996) (rejecting district

court’s suggestion that reassignment to vacant position can never be reasonable

accommodation and noting that such a conclusion would be “contrary to congressional

direction”); see also Bratten, 185 F.3d at 634 (“Additionally, we note the Fourth Circuit

itself has since acknowledged its mistake, and professed that the rule set forth in Myers,

upon which the district court relied, was ‘contrary to congressional direction.’”) (citation

omitted).

       PRMC concedes that the ADA and FEPA definitions of “qualified individual with

a disability” are “substantially similar.” Caire v. Conifer Value Based Care, LLC, 982 F.

Supp. 2d 582, 599 (D. Md. 2013) (“As to Maryland law claims alleging violations of State

Government Article § 20–601 et seq., this Court has recognized that the definitions of

‘qualified individual with a disability’ under the ADA and the Code of Maryland

Regulations § 14.03.02.02(B)(10) are ‘nearly identical.’”) (citations omitted); compare



                                             18
42 U.S.C. § 12111(8) (“The term ‘qualified individual’ means an individual who, with or

without reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires.”), with COMAR § 14.03.02.02(B)(10)

(defining a “qualified individual with a disability” as an individual with a disability who

“[w]ith or without reasonable accommodation can perform the essential functions of the

job in question”). Like the ADA, Maryland law explicitly lists reassignment to a vacant

position as a reasonable accommodation. COMAR § 14.03.02.05(B)(5) (“[r]eassigning or

transferring an employee to a vacant position”). Although we cannot use case law

construing federal statutes as a “surrogate for analysis” of the meaning of Maryland law,

we can look to federal decisions interpreting ADA provisions for guidance in construing

similar clauses in FEPA. Haas, 396 Md. at 492; Meade v. Shangri-La P’ship, 424 Md.

476, 489 (2012); see Ridgely v. Montgomery Cnty., 164 Md. App. 214, 232 (2005) (using

decisions interpreting the ADA to interpret provisions of Montgomery County’s

discrimination law). We do so now as we examine PRMC’s arguments in light of the

numerous federal decisions rejecting Myers.

       PRMC criticizes the intermediate appellate court’s decision in this case for

permitting Adkins to use reassignment as “a means to establish [that] she is a qualified

individual with a disability” and relies on Gaither, 94 Md. App. at 584, as saying that a

plaintiff’s “contention that he could have been reassigned to another position was nothing

more than an effort to confuse the employer’s duty to accommodate with the employee’s

burden of proving that he could perform the essential duties of the job.” Gaither, however,

was a 1993 case decided before COMAR was amended in 2001 to expressly allow


                                            19
reassignment and transfer to a vacant position. 28 Md. Reg. 25, 2192, 2192–93 (Dec. 24,

2001). Moreover, the court in Gaither, like the Fourth Circuit in Myers, cited a pre-1992

Rehabilitation Act decision for this proposition. Gaither, 94 Md. App. at 584 (citing

Jasany v. U.S. Postal Serv., 755 F.2d 1244, 1251 (6th Cir. 1985)).

       The “qualified individual with a disability” language also appears in COMAR

14.03.02.04(B)(3). Hence, PRMC’s misperception of this term colors its reading of an

employer’s obligation to conduct an individualized assessment to identify a reasonable

accommodation under COMAR § 14.03.02.04(B)(3). PRMC argues that an employer must

conduct an individualized assessment only of employees who can perform the essential

functions of their currently held position. We reject this overly bridled view of an

individualized assessment because it fails to recognize that the very purpose of the

individualized assessment is to identify an effective reasonable accommodation. See

Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1116 (9th Cir. 2000) (en banc), overruled on other

grounds, 535 U.S. 391 (2002) (“The interactive process is the key mechanism for

facilitating the integration of disabled employees into the workplace. . . .Without the

interactive process, many employees will be unable to identify effective reasonable

accommodations.”); Sansone v. Donahoe, 98 F. Supp. 3d 946, 954 (N.D. Ill. 2015)

(“[T]he entire purpose of the interactive process is for the employer to determine an

appropriate accommodation[.]”). As the Court of Special Appeals aptly noted, COMAR

§ 14.03.02.04(B)(3) makes it an unlawful employment practice for a covered employer to

fail to conduct an individualized assessment of an employee’s ability to perform the

essential functions of “a job, not simply the job that the employee held.” Adkins, 224 Md.


                                            20
App. at 145 (emphasis in original). Requiring an individualized assessment of only those

employees who can perform the essential functions of their currently held position is also

inconsistent with COMAR § 14.03.02.05(B)(5), which expressly stipulates that

reassignment or transfer to a vacant position is a reasonable accommodation.15 We

therefore reject PRMC’s argument that COMAR § 14.03.02.04(B)(3) requires an

individualized assessment of only those employees who can perform the essential functions

of their currently held position.

       Adkins maintains that PRMC did not conduct an individualized assessment. In her

deposition, Adkins testified that PRMC advised that she should apply for vacant positions,

but did not help her in identifying any specific position.16 Additionally, Adkins attested in

her affidavit that she recalled speaking to a PRMC recruiter about the Core Tech position,

but did “not recall [the recruiter] bringing up any other jobs” that she could do. PRMC

argues that Adkins failed to assist it in conducting an individualized assessment and “is


       15
          At oral argument, PRMC contradicted itself. It acknowledged that an employee
does not have to establish that he or she is a qualified individual with a disability to kick
off the interactive process. Notwithstanding this concession, PRMC proclaimed that the
individualized assessment should not be triggered until the employee has established,
“legally,” that he or she is a qualified individual with a disability, which one “may not
always know until after the fact.” We refuse to adopt this circular reasoning because it
contravenes the plain language of COMAR.
       16
          PRMC counters that Adkins could access all vacant positions on its website.
PRMC’s encouraging Adkins to apply for other positions via its website, however, does
not satisfy its responsibility to conduct an individualized assessment to formulate an
effective accommodation. See Hendricks-Robinson v. Excel Corp., 154 F.3d 685, 694–95
(7th Cir. 1998) (finding employer’s policy of posting job openings and insisting that
disabled employees independently learn of and apply for new positions insufficient to
satisfy the employer’s duty under the ADA to investigate the possibility of transferring
disabled employees).

                                             21
solely responsible for the breakdown in communication.” Adkins spoke with a PRMC

recruiter about her application for the OR Core Tech position in November 2011, but

PRMC highlights that Adkins did not return the recruiter’s second call to discuss what

positions she might be able to perform. PRMC also points out that Adkins, after sending

an email to Scott Phillips, director of the Materials Management Department, asking

whether she could be considered for an inventory control coordinator position, failed to

respond to his reply email querying when she would “have a full release without

restrictions.” Review of the exact terms of that correspondence reveals the fallacy in

PRMC’s argument:

             Adkins: Hi Scott, I was informed that there is now an open
             position for Inventory Control [Coordinator] in the Cath Lab.
             With my prior position in the Cath Lab as the [inventory
             control] assistant I was wondering if I would be considered for
             the position. I am still released under Doctors orders under
             sedentary work but [from] prior knowledge of the job I know
             that the job is mostly sedentary and I do have the experience
             and know how for the position[.]
             Phillips: Hi Tracey, I spoke to Mitzi [Sara Scott, former
             director of human resources at PRMC] about your interest in
             the [Inventory Control Coordinator] position and we would
             need to have a full release from your doctor before you would
             be able to apply for a position. Do you have an idea as to
             when you will have a full release without restrictions?

(Emphasis added.)

      Adkins testified in her deposition that she did not respond to Phillips’s email

inquiring about when she would have a “full release without restrictions” because she did

not know the answer. Based on Phillips’s email, a jury could reasonably find that PRMC

required Adkins to be fully healed before it would consider her for the Inventory Control



                                           22
Coordinator position, a mandate fully at odds with the requirements of Maryland law to

perform an individualized assessment to determine whether she could perform the

essential functions of the position with or without reasonable accommodation. COMAR

§ 14.03.02.04(B)(3). Indeed, in his deposition, Phillips claimed that Adkins would not be

able to satisfy the physical requirements of lifting and walking for the inventory control

position, but disclosed that he did not consider whether the position could be modified to

accommodate her. Likewise, Bunk testified that there were no sedentary positions in the

Central Stores Department and, therefore, he did not consider whether Adkins could be

accommodated. Accordingly, the Court of Special Appeals appropriately recognized that

it was “unclear” whether any of Adkins’s supervisors made an assessment of her

capabilities, and that this was a jury issue.

       As PRMC asserts in its brief, the hospital “never concluded that Ms. Adkins was

disabled.” When asked at his deposition whether he ever considered that Adkins had a

disability which required an accommodation, Bunk replied that he “never considered she

had a disability.” Similarly, Phillips testified that because Adkins’s surgery “was a

personal choice” instead of a work-related injury, “[he] didn’t take into consideration any

legal requirements to consider her with a disability.”         Yet Adkins undisputedly

communicated her physical limitations to PRMC, along with her physician’s instructions,

and PRMC does not now contest that she was, indeed, disabled.             Based on these

circumstances, a jury could conclude that PRMC never conducted an individualized

assessment. See Cravens, 214 F.3d at 1021 (when an employer fails to participate in the

interactive process, it may be found to be evidence of bad faith and render an award of


                                                23
summary judgment to the employer inappropriate); Taylor, 184 F.3d at 318 (“[W]here

there is a genuine dispute about whether the employer acted in good faith, summary

judgment will typically be precluded.”); Hendricks–Robinson v. Excel Corp., 154 F.3d 685,

695–96 (7th Cir. 1998) (refusing to grant summary judgment to an employer because it

may not have participated in good faith in finding accommodation).

                    Identification of a Reasonable Accommodation

       An employer’s failure to engage in the interactive process to formulate an effective

accommodation is not a per se violation of the ADA. Sparrow v. D.C. Office of Human

Rights, 74 A.3d 698, 705 (D.C. Cir. 2013); Cravens, 214 F.3d at 1021; Taylor, 184 F.3d at

317–18. An employer’s failure to participate in good faith in the interactive process is not

actionable unless the employee can demonstrate that he or she could have been reasonably

accommodated. Jacobs, 780 F.3d at 581 (“[A]n employer will not be liable for failure to

engage in the interactive process if the employee ultimately fails to demonstrate the

existence of a reasonable accommodation that would allow her to perform the essential

functions of the position.”) (citing Wilson, 717 F.3d at 347); see McBride v. BIC Consumer

Prods. Mfg. Co., 583 F.3d 92, 100 (2d Cir. 2009) (“[E]ach of our sister Circuits to have

considered the issue has concluded that failure to engage in an interactive process does not

form the basis of an ADA claim in the absence of evidence that accommodation was

possible.”); see also Donahue v. Consol. Rail Corp., 224 F.3d 226, 233–34 (3d Cir. 2000)

(Alito, J.) (“[I]n a failure-to-transfer case [under the Rehabilitation Act], if, after a full

opportunity for discovery, the summary judgment record is insufficient to establish the

existence of an appropriate position into which the plaintiff could have been transferred,


                                             24
summary judgment must be granted in favor of the defendant-even if it also appears that

the defendant failed to engage in good faith in the interactive process.”).17

       So we look to see whether there is evidence that Adkins could have been

reasonably accommodated. Adkins identifies reassignment to a vacant position under

COMAR § 14.03.02.05(B)(5) as a possible reasonable accommodation. She states that she

identified and in fact applied for three vacant positions for which she could perform the

essential functions of the position with or without a reasonable accommodation: (1) Core

Technician; (2) Inventory Control Coordinator; and (3) Patient Service Rep – Medical

Group. In determining whether Adkins could have been reasonably accommodated, we

must first determine the essential functions of the position sought, and then whether Adkins

could perform the essential functions with or without a reasonable accommodation.

                                    Essential Functions

       Generally, the determination of whether a given function is essential is a factual

question for the jury and thus not suitable for resolution by summary judgment. See Hall

v. U.S. Postal Serv., 857 F.2d 1073, 1078–79 (6th Cir. 1988); see also Skerski v. Time

Warner Cable Co., 257 F.3d 273, 283 (3d Cir. 2001) (remanding for trial after summary

judgment for employer because motions court incorrectly decided that reasonable jurors

could only find that working at heights is an essential element of the cable television


       17
          As one treatise put it: “An employer will not be held independently liable under
the ADA for failing to engage in an interactive process to determine reasonable
accommodations. Rather, liability stems from the refusal to grant a reasonable
accommodation occasioned by the refusal to engage in the process.” Peter A. Susser &
Peter J. Petesch, Disability Discrimination and the Workplace 1063 (2d ed. 2011) (footnote
omitted).

                                             25
installer technician position); Brickers v. Cleveland Bd. of Educ., 145 F.3d 846, 849 (6th

Cir. 1998) (recognizing general rule but treating as legal question because Ohio statute set

out qualifications for position that were not met by applicant).

       In Hall, the U.S. Court of Appeals for the Sixth Circuit fleshed out the factual nature

of the inquiry while reversing a summary judgment for the defendants:

              While legitimate physical qualifications may be essential to the
              performance of certain jobs, both that determination and the
              determination of whether accommodation is possible are fact-
              specific issues. The court is obligated to scrutinize the
              evidence before determining whether the defendant’s
              justifications reflect a well-informed judgment grounded in a
              careful and open-minded weighing of the risks and
              alternatives, or whether they are simply conclusory statements
              that are being used to justify reflexive reactions grounded in
              ignorance or capitulation to public prejudice.

857 F.2d at 1078–79 (quoting Arline v. Sch. Bd. of Nassau Cnty., 772 F.2d 759, 764–65

(11th Cir. 1985) (citations omitted and emphasis added), aff’d, 480 U.S. 273 (1987)).

       In making their determinations courts have, to a degree, deferred to the employers’

job description:

              “[C]onsideration shall be given to the employer’s judgment as
              to what functions of a job are essential, and if an employer has
              prepared a written description before advertising or
              interviewing applicants for the job, this description shall be
              considered evidence of the essential functions of the job.” 42
              U.S.C. § 12111(8). But this deference is not absolute:

                     The inquiry into whether a particular function is
                     essential initially focuses on whether the
                     employer actually requires employees in the
                     position to perform the functions that the
                     employer asserts are essential. . . .




                                             26
              Interpretive Guidance on Title I of the Americans With
              Disabilities Act, 29 C.F.R. pt. 1630, app. § 1630.2(n)
              (emphasis added). Fact-finders must determine whether a
              function is “essential” on a case-by-case basis. Id.

E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 697–98 (5th Cir. 2014).

       This does not mean that the issue of essential function will always be for the

factfinder. Ruling that a route assistant to a driver salesman selling and delivering cases

of beer was a position for which heavy lifting was an essential function, a federal court

considered the following factors from an EEOC regulation:

              (1) whether the reason the position exists is to perform that
              function; (2) whether there are a limited number of employees
              available among whom the performance of that job function
              can be distributed; and/or (3) whether the function is highly
              specialized so that the incumbent in the position is hired for his
              or her expertise or ability to perform the particular function.

McCollough v. Atlanta Beverage Co., 929 F. Supp. 1489, 1499–1500 (N.D. Ga. 1996)

(citing 29 C.F.R. § 1630.2(n)). See also White v. York Int’l Corp., 45 F.3d 357, 362 (10th

Cir. 1995) (“As to possible accommodations which would have enabled him to perform

the essential lifting and standing functions of the Machine Operator II and Unit Assembler

positions, White offered no evidence. Instead, he simply continued to assert the bald

conclusion that with ‘reasonable accommodation’ he could have performed the ‘essential

functions’ of the jobs at issue.”); Haysman v. Food Lion, Inc., 893 F. Supp. 1092, 1102

(S.D. Ga. 1995) (“The undisputed evidence shows that the assistant manager often

performs heavy lifting, that he is one of a limited number of employees available amongst

whom this function can be distributed, and that if the assistant manager cannot perform this




                                             27
function when required then the store cannot function properly. . . . [T]he 70 pound lifting

requirement is an essential function of the assistant manager position.”).

       The variety of jobs and individual disabilities have made development of a clear

rule delineating the fact versus law spectrum in this context somewhat elusive.18 So, as

indicated previously, we will judge each position individually to determine whether there

is a dispute of material fact, as in any summary judgment appeal.19 In this case, the analysis

differs with respect to each of the three positions sought by Adkins.

                              Inventory Control Coordinator

       We start with the Inventory Control Coordinator position and address whether

reassignment to this position would be a reasonable accommodation. The parties disagree

over how to define the essential functions of this position and whether Adkins could

perform these essential functions with or without a reasonable accommodation.

       PRMC’s written job description for the Inventory Control Coordinator position

provides:

              Responsible for maintaining control of the inventory asset
              account in the Cardiac Cathorization and Electrophysiology
              labs. This includes overseeing the daily ordering, receiving,
              and issuing functions. It also includes completing all
              adjustments, physical inventories, cycle counts, and par level
              distributions. Must work closely with finance to maintain

       18
          See Pullman-Standard v. Swint, 456 U.S. 273, 288 (1982) (“The Court has
previously noted the vexing nature of the distinction between questions of fact and
questions of law . . . [W]e [do not] yet know of any . . . rule or principle that will unerringly
distinguish a factual finding from a legal conclusion.”).
       19
          Adkins had the opportunity to conduct full discovery, including inquiry in relation
to the three positions to which she applied, and to defend the motion for summary judgment
with access to such discovery material.

                                               28
               integrity between physical and perpetual inventory. Assists
               where necessary in the ordering of inventory items.
               Recommends and supports goals and objective[s] that are
               consistent with the mission statement of Peninsula Regional
               Medical Center. Delivers exceptional quality and service to all
               patients and other customers . . . .

The job description further provides that 1/3 of the time is spent sitting and less than 1/3 of

the time is spent lifting.

       Adkins expressed interest in the inventory control coordinator position when she

emailed Phillips and McIntyre in January 2012. She stated:

               I was informed that there is now an open position for Inventory
               Control [Coordinator] in the Cath Lab. With my prior position
               in the Cath Lab as the [inventory control] assistant I was
               wondering if I would be considered for the position. I am still
               released under Doctors orders under sedentary work but [from]
               prior knowledge of the job I know that the job is mostly
               sedentary and I do have the experience and know how for the
               position[.]

Adkins testified to her familiarity with the position in her deposition, but noted that the

physical requirements were “a lot less than when I was up there.” Nonetheless, she felt she

would be able to do the actual job with an accommodation. In her affidavit, Adkins also

explained her familiarity with working in Inventory Control from her experience as an

assistant in the “Cath Lab” from about 2005 through 2010:

               [I] am familiar with the work. I heard about the Inventory
               Control Coordinator position and on January 17, 2012 sent an
               email to Scott Phillips, Director of Materials Management and
               Laura McIntyre, OR Materials Manager (Ex. 19, 22) to be
               considered for the position. I know I could have performed
               the work because, having worked there for four years,
               there is very little heavy lifting. The primary heavy item
               which needed to be handled by the Inventory Control
               Coordinator on a regular basis were boxes with Intra


                                              29
              Venous (IV) fluid bags, weighing more than 20lbs, which
              had to be received and stored. I could have easily handled
              these boxes by opening the boxes and taking out the IV bags
              individually. Each of the bags weighed less than 5 lbs.
              There was generally about one hour of walking during the
              course of a day to the Cath and EP labs to take inventory every
              day and put the supplies out where they belonged. The supplies
              that were received were usually brought up by someone else
              from Central Stores. The position was mentally demanding
              because of the need to track inventory and computer input
              required for the position.

(Emphasis added.)

       PRMC, however, maintains that the position is physically demanding. PRMC

points to deposition testimony from Sherry Pruitt, a former inventory control coordinator.

She testified that the position was physically demanding, that she was on her feet often,

and that she did a lot of walking. Sarah Scott, former director of human resources at

PRMC, testified in her deposition that Adkins could not fulfill the inventory control

coordinator position because of the lifting and walking and that she recollected that the

position is physical: “It’s not sedentary. It’s not sitting at a desk.” In an affidavit, Scott

stated that the position “cannot be performed with the sedentary restrictions that Ms.

Adkins had in place” and that “[n]o accommodation could be made permitting Ms. Adkins

to perform [the position].” Similarly, Scott Phillips testified in his deposition that Adkins

would not be able to satisfy the physical requirements of the position.

       Notwithstanding this plethora of evidence from hospital employees about the

physical demands of this position, this case is much harder to decide than the beer delivery

assistant and grocery store manager cases where physical strength is the sine qua non of

the job. As the Court of Special Appeals aptly explained:


                                             30
             We have explained that the employee “need not be able to
             perform all the duties of the job at issue—rather, he must only
             be able to perform the essential duties of the job.” There is no
             doubt that the inventory control coordinator position entails
             some physical tasks, but neither the job description nor the
             deposition testimony conclusively establish that the walking
             and lifting requirements are “essential” to the functionality of
             the position, such that judgment should be entered as a matter
             of law instead of submitted to a jury to fulfill its fact-finding
             endeavor. The job description provides that 1/3 of the time is
             spent standing and walking, and less than 1/3 of the time is
             spent lifting—that the position involves standing/lifting does
             not necessarily mean, on this record, that those duties are
             essential.

Adkins, 224 Md. App. at 157 (citation omitted) (emphasis in original).

      Although Phillips stated that the position required one to “walk down to the Central

Stores warehouse to pick up their order [of supplies],” Adkins contradicted that in her

affidavit—saying that the “supplies that were received were brought up by someone else

from Central Stores”—a quintessential dispute of material fact.20 Also, in her affidavit,

Adkins stated that the position involved “very little heavy lifting” and that the “primary

heavy item which needed to be handled by the Inventory Control Coordinator on a regular




      20
          The Court of Special Appeals said: “[W]e know of no reason why an employer
should be required to transfer job responsibilities to another employee to satisfy its
obligation to reassign under Maryland law.” Adkins v. Peninsula Reg’l Med. Ctr., 224 Md.
App. 115, 153 (2015). In the context of the paragraph in which this statement appears, it
seems clear that the Court was referring to transferring “essential functions of a job.” To
clarify, an employer might be required to assign some non-essential job responsibilities to
another employee to satisfy its obligation to reassign under Maryland law. Cf. Bratten,
185 F.3d at 632 (noting that employers may be required to reassign non-essential tasks in
order to accommodate an employee’s disability).




                                            31
basis were boxes with Intra Venous (IV) fluid bags, weighing more than 20 lbs.”21 Adkins

explained that she could have been accommodated with this part of the lifting had she been

allowed to open the boxes and take out the IV bags individually because each of the bags

weighed less than five pounds.

       Citing Alexander v. Northland Inn, 321 F.3d 723, 727 (8th Cir. 2003), PRMC argues

that Adkins’s subjective belief that she could have fulfilled the essential functions of the

job is not dispositive, and found the intermediate appellate court’s giving credence to

Adkins’s belief “baffling and erroneous.” We are not so baffled. The intermediate

appellate court correctly pointed out that Adkins had first-hand knowledge of the position

from working in Inventory Control for over four years and that the work experience of past

employees in the position is a consideration in determining whether a job function is

essential. Adkins, 224 Md. App. at 157 (citing 29 C.F.R. § 1630.2(n) (“Evidence of

whether a particular function is essential includes . . . [t]he work experience of past

incumbents in the job”)).

       PRMC would have us ignore Adkins’s testimony on this point because her previous

position in Inventory Control was that of inventory control assistant, not inventory control

coordinator.   PRMC’s job summary, education requirements, and physical activity

requirements for both positions, however, are identical.        Furthermore, in the “Job

Description/Performance Evaluation” from when Adkins was an inventory control

assistant, the job title is listed as “Inventory Control Coordinator” with the word


       21
        This is consistent with PRMC’s job description for inventory control coordinator,
which provides that under 1/3 of the time is spent lifting between 25 and 50 pounds.

                                            32
“coordinator” crossed out and “Asst.” written in its place. We, therefore, reject PRMC’s

intimation that Adkins was unfamiliar with the duties of inventory control coordinator

because she did not work in that actual position.22

       Finally, PRMC points out that it is undisputed that Adkins simply sent an email

asking to be considered for the inventory control coordinator position and never formally

applied for the job.23 We agree with the Court of Special Appeals that for a failure-to-

accommodate claim, where the employee provided adequate notice that he or she has a

disability and needs an accommodation, a formal application to a specific position is not

necessary.24 Adkins, 224 Md. App. at 158; see Gile v. United Airlines, Inc., 213 F.3d 365,


       22
          PRMC further states that Adkins’s suggestion that she could break down boxes
of IV supplies “does not translate to the many other supply boxes that do not contain
smaller, lighter items within.” (Emphasis added.) The summary judgment record does
not, however, reflect that there are “many” other heavy supply boxes that do not contain
smaller items within. On remand, PRMC can certainly present evidence countering
Adkins’s averment that “[t]he primary heavy item which needed to be handled by the
Inventory Control Coordinator on a regular basis were boxes with Intra Venous (IV) fluid
bags.”
       23
         At oral argument, PRMC speculated that Adkins ascertained there would be a
vacancy based on her friendship with a recently terminated inventory control coordinator.
While faulting Adkins for failing to formally apply for the position, PRMC stated that she
“merely” sent an “email before the [inventory control coordinator] position was even
posted on the job vacancies website where the hospital posts all its vacancies” and that
Adkins “took it upon herself to send an email to the director of the materials management
department.” If anything, Adkins’s taking the initiative to send this email is evidence that
she communicated a desire for an accommodation. See supra.
       24
          As the intermediate appellate court said, “federal courts have even reached the
broader conclusion that the obligation to reassign in the context of a failure to
accommodate claim is not even limited to reassigning the employee to an actual vacant
position.” Adkins, 224 Md. App. at 158 (citing Cravens v. Blue Cross & Blue Shield of
Kansas City, 214 F.3d 1011, 1019 n.5 (8th Cir. 2000) (stating that “vacant position”


                                            33
374 (7th Cir. 2000) (employer could not refuse to reassign an employee to a day shift just

because she did not fulfill the “technical requirement” of casting a bid for a day shift while

she was on medical leave).25

       For these reasons, we hold that there were material disputes of fact as to the essential

job functions of an Inventory Control Coordinator, and without a determination of those,

summary judgment should not have been entered in favor of PRMC. Therefore, we will

affirm the judgment of the Court of Special Appeals.

       Adkins does not fare so well with respect to the other two positions she sought, as

discussed below.

                                      Core Technician

       Although heavy lifting was at issue in the inventory control coordinator position, it

becomes prominent in the core technician job. PRMC’s written job description for the core


includes those positions that the employer reasonably anticipates becoming vacant
shortly)); see also Dark v. Curry Cnty., 451 F.3d 1078, 1089–90 (9th Cir. 2006) (adopting
Tenth Circuit precedent that “an employer must consider not only those
contemporaneously available positions but also those that will become available within a
reasonable period.”)
       25
          PRMC highlights that COMAR § 14.03.02.05(B)(5) stipulates that reassignment
is a reasonable accommodation provided it “is available under the employer’s existing
policies or practices.” PRMC points to its transfer policy and leave policies. Its transfer
policy states that the “Medical Center will seek to fill every position with the best-qualified
candidate,” but that “[i]nternal candidates may be given priority consideration if they
possess the qualifications, experience necessary and requisite skills and competencies
required for the position.” PRMC’s personal leave policy provides that “[e]mployees are
not guaranteed reinstatement from personal leave,” but that “the Medical Center will
attempt to reinstate employees into their former or an alternate position for which they are
qualified.” In light of the material dispute of whether Adkins could perform the essential
functions of the inventory control coordinator position, we fail to see how considering
Adkins for reassignment violates these policies.

                                              34
technician position provides that 2/3 of the time lifting is spent lifting items up to 24 pounds

and that 1/3 of the time is spent lifting items up to 50 pounds. Adkins, nonetheless,

questions whether lifting is actually an essential function of the position. A current PRMC

core technician testified in her deposition that the job requires extensive lifting and that she

handles five to ten, 30 to 50-pound items by herself on average daily. Laura McIntyre,

Operations Room Materials Manager and supervisor of the core technicians, also testified

that the position required regular lifting, including lifting of items weighing 25 to 30

pounds. Additionally, the written description quantifies the time spent standing and

sitting—2/3 standing, 2/3 walking, and under 1/3 of the time sitting—fractions that do not

favor Adkins.26

       Unlike the inventory control coordinator job, Adkins has no prior experience with

the core technician position that would permit her to factually dispute the heavy lifting,

standing, and walking required. Nor did she offer as witnesses any prior occupant,

supervisor, or expert who could offer material testimony relating to the specifics of this

job. Cf. Deane v. Pocono Med. Ctr., 142 F.3d 138, 147–48 (3d Cir. 1998) (reversing

summary judgment where plaintiff offered vocational expert who, basing his opinion in

part on a Department of Labor publication, opined that “patient care, not heavy lifting of

patients, is the essential function of registered nursing”). Without relevant evidence

disputing PRMC’s written job description or its witnesses regarding the weight of items



       26
         These fractions in the written job description presumably add up to more than
100% because they constitute the maximum potential percentage of time spent in those
physical activities.

                                              35
lifted or frequency of lifting, carrying or walking, Adkins failed to meet her burden to

create a material dispute of fact on the issue of whether extensive lifting of heavy items is

an essential function of the core technician position. See Laurin v. Providence Hosp., 150

F.3d 52, 59 (1st Cir. 1998) (“[S]ince an ADA plaintiff ultimately must shoulder the burden

of establishing that she was able to perform all essential functions of her position, at

summary judgment [the plaintiff] bore the burden of adducing competent evidence from

which a rational factfinder could have found in her favor.”).

       We reach a different conclusion about this job than the inventory control coordinator

position because in the latter Adkins was able to draw on her personal knowledge to dispute

the extent of walking and carrying, and weight of the items lifted, as well as offer up how

she would break down the heavy boxes into less than 5 pound IV bags. Thus, she presented

testimony challenging the employer’s written job description to which we normally defer.

See Kalekiristos v. CTF Hotel Mgmt. Corp., 958 F. Supp. 641, 660 (D.D.C. 1997), aff’d,

132 F.3d 1481 (D.C. Cir. 1997) (“[C]ourts defer ‘to the employer’s judgment as to what

functions of a job are essential’”); 42 U.S.C. § 12111(8) (“[C]onsideration shall be given

to the employer’s judgment as to what functions of a job are essential, and if an employer

has prepared a written description before advertising or interviewing applicants for the job,

this description shall be considered evidence of the essential functions of the job.”). She

offered no such testimony regarding the core technician job.          Because Adkins was

restricted to “[l]ifting 10 pounds maximum and occasionally lifting and/or carrying small

articles and occasional walking or standing,” as a matter of law, she could not perform the

essential functions of the core technician position.


                                             36
       Adkins suggests that lifting was a “marginal” part of the core technician job

notwithstanding PRMC’s written job description and testimony from a current core

technician and supervisor detailing the length of time spent lifting. She notes that another

core technician obtained assistance lifting from coworkers and that this “brings into

question . . . whether the lifting was actually an essential function of the position.”

Evidence that another core technician received assistance lifting from coworkers could

only be relevant on the issue of essential function if there were also evidence that PRMC

knew about and acquiesced in this assistance. See Phelps v. Optima Health, Inc., 251 F.3d

21, 26 (1st Cir. 2001) (affirming summary judgment against plaintiff despite

understandings between nurses in unit—not with the employer medical center—that

allowed ADA plaintiff nurse to work despite disability). Adkins has directed us to no such

evidence.

       Adkins nevertheless maintains that she could have performed the essential functions

of the core technician position with a reasonable accommodation and proposes that the

heavy lifting “could have been waived.”          This suggestion, however, hinges on the

supposition, already rejected, that heavy lifting is not an essential function of the core

technician position. PRMC was under no obligation to “waive” this duty. COMAR §

14.03.02.02(B)(10)(a) (“‘Qualified individual with a disability’ means an individual with

a disability who [w]ith or without reasonable accommodation can perform the essential

functions of the job . . . .”) (emphasis added); see Champ v. Balt. Cnty., 884 F. Supp. 991,

999 (D. Md. 1995) (stating that an employer is not required to eliminate the essential

functions of a job), aff’d, 91 F.3d 129 (4th Cir. 1996); Mason v. Avaya Commc’ns, Inc.,


                                            37
357 F.3d 1114, 1122–23 (10th Cir. 2004) (“We have consistently held . . . that an

employee’s request to be relieved from an essential function of her position is not, as a

matter of law, a reasonable or even plausible accommodation.”) (citations omitted);

Holbrook v. City of Alpharetta, 112 F.3d 1522, 1528 (11th Cir. 1997) (police department

with three detectives not required to eliminate essential function of crime scene

investigation for disabled detective).

       In a similar vein, Adkins also suggests that she “could have obtained assistance from

other Core Technicians with the lifting” as a reasonable accommodation. An employer,

however, is not required to reallocate job responsibilities to another employee when doing

so would shift the essential functions of the position. See Benson v. Northwest Airlines,

Inc., 62 F.3d 1108, 1112–13 (8th Cir. 1995) (“An employer need not reallocate the essential

functions of a job, which a qualified individual must perform”) (emphasis omitted). See

also Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 140 (2d Cir. 1995) (observing that

an employer is not required to accommodate an individual with a disability by eliminating

essential job functions, and that “having someone else do part of a job may sometimes

mean eliminating the essential functions of the job”).

       Adkins’s physical condition precludes her from lifting over 10 pounds, yet the core

technician position involves daily lifting of items predominantly weighing more than 10

pounds. In light of the large extent of heavy lifting required for the core technician position,

enlisting the aid of coworkers to lift such items exceeds assistance and crosses into a

shifting of responsibility. Consequently, we reject this proposed accommodation because

it would necessitate a reallocation of the essential functions of the core technician position.


                                              38
See Milton v. Scrivner, Inc., 53 F.3d 1118, 1125 (10th Cir. 1995) (“An accommodation that

would result in other employees having to worker [sic] harder or longer hours is not

required.”).

       On remand, Adkins will not be permitted to rely on the position of core technician

to establish that she could have been reasonably accommodated.

                            Patient Service Rep – Medical Group

       The Patient Service Rep – Medical Group (“PSR”) position required a minimum of

three years of experience in secretarial work and experience with Microsoft Office was

preferred. Adkins posits that she had acquired the skills necessary for the PSR position

while working as an inventory control assistant and that her experience as an inventory

control assistant “clearly translates and fulfills the three years of secretarial experience[]

required by the PSR position.” We are not persuaded. In contrast to the three years of

secretarial work experience required for the PSR position, the inventory control assistant

position requires a bachelor’s degree or four years of medical/surgical supply or logistics

experience. PRMC’s written job description for the inventory control assistant position

states in pertinent part:

               Responsible for maintaining control of the inventory asset
               account in the Cardiac Cathorization and Electrophysiology
               labs. This includes overseeing the daily ordering, receiving,
               and issuing functions. It also includes completing all
               adjustments, physical inventories, cycle counts, and par level
               distributions. Must work closely with finance to maintain
               integrity between physical and perpetual inventory. Assists
               where necessary in the ordering of inventory items.

Adkins did not testify that she worked as a secretary or possessed the requisite skills. Her



                                             39
argument presumes that the skills of a secretary are the same as those of the inventory

control assistant. In the absence of evidence so suggesting, or otherwise generating a

dispute of material fact, we disagree with Adkins that her experience as an inventory

control assistant or store storekeeper “clearly translates and fulfills the three years of

secretarial experience[] required by the PSR position.” Because Adkins is not qualified for

the PSR position, this is not a reasonable accommodation and Adkins will not be permitted

to rely on it on remand.

                    Failure to Make a Reasonable Accommodation

       The last element a plaintiff must prove to make a prima facie case for a failure to

accommodate claim is that the employer failed to make a reasonable accommodation. As

with the other three elements of the prima facie case, an employee bears the burden in

proving that an employer failed to make a reasonable accommodation. Gaither, 94 Md.

App. at 583.    PRMC correctly points out that an employer must only provide a

reasonable accommodation and not the accommodation of the employee’s choice. See

Rehling v. City of Chicago, 207 F.3d 1009, 1014 (7th Cir. 2000).27 PRMC relies on

COMAR § 14.03.02.05(B)(7), which specifies leave as an example of a reasonable

accommodation, and contends that it accommodated Adkins by providing 14 weeks of

additional leave after her FMLA expired. It charges that the intermediate appellate court

“literally plucked ‘reassignment’ from the non-exhaustive list of reasonable


       27
          It should be noted that after engaging in an individualized assessment, an
employer may decide to provide an employee’s preferred accommodation because it best
serves the needs of the individual and the employer. For example, an employee’s preferred
accommodation may be one that is least expensive to the employer or the easiest to provide.

                                            40
accommodations listed” in COMAR and “anointed it as the preferred reasonable

accommodation.”

       Although leave may, in some circumstances constitute a reasonable accommodation

for the time period that the employer offers it, providing leave as a temporary

accommodation does not permanently relieve an employer of the duty to accommodate. If

a reasonable accommodation remains necessary when the employee returns to work, the

employer must still provide a reasonable accommodation. See Garcia-Ayala v. Lederle

Parenterals, Inc., 212 F.3d 638, 650 (1st Cir. 2000) (asserting that factors to be considered

as to whether requests for leave of absence are unreasonable include “where, upon the

employee’s return to work, she would be unqualified”) (citing Tyndall v. Nat’l Educ. Ctr.,

Inc., 31 F.3d 209, 213–14 (4th Cir. 1994)); see also Kitchen v. Summers Continuous Care

Ctr., LLC, 552 F. Supp. 2d 589, 597–98 (S.D.W. Va. 2008) (granting summary judgment

to employer when employee did not offer sufficient evidence that extended medical leave

would have enabled her to perform the essential functions of her job).

       After visiting her physician on January 12, 2012, before her extended leave was set

to expire in February, Adkins informed her supervisors that she was still restricted to “light

duty,” and could only perform “[s]edentary work: [l]ifting 10 pounds maximum and

occasionally lifting and/or carrying small articles and occasional walking or standing.”

Adkins’s presenting her supervisors with an updated doctor’s note reiterating her

restrictions well into the 14-week extended leave is evidence that she was unable to

perform the essential functions of the storekeeper position, even with the additional leave.

Because providing leave as a temporary accommodation does not permanently relieve an


                                             41
employer of the duty to accommodate if a reasonable accommodation remains necessary

when the employee returns to work, Garcia-Ayala, 212 F.3d at 650, Adkins has presented

sufficient evidence to create a factual dispute as to whether the 14 weeks of additional leave

was a reasonable accommodation.         We, therefore, reject PRMC’s assertion that the

intermediate appellate court “placed reassignment as the reasonable accommodation of

first resort.”

                          Intentional Disability Discrimination

        In order to establish a prima facie case of intentional disability discrimination, an

employee must show: (1) that he or she had a disability; (2) that notwithstanding the

disability, he or she was otherwise qualified for the employment, with or without

reasonable accommodation; and (3) that he or she was excluded from employment on the

basis of his or her disability. SG § 20-606(a)(1); COMAR § 14.03.02.04(A)(2). Thus,

unlike her reasonable accommodation claim, in her disability discrimination claim, Adkins

must show PRMC’s discriminatory intent. See Pullman-Standard v. Swint, 456 U.S. 273,

288–89 (1982) (in an intentional employment discrimination action, a showing of intent to

discriminate is required). Intent to discriminate can be proven by circumstantial evidence.

See Burnell v. Gates Rubber Co., 647 F.3d 704, 708 (7th Cir. 2011) (circumstantial

evidence that discriminatory intent motivated firing “may include suspicious timing;

ambiguous statements; behavior or comments directed at others in the protected class; and

evidence that similarly situated employees outside the protected class received

systematically better treatment”).

        PRMC claims that it did not terminate Adkins on the basis of her disability, but


                                             42
rather because she exhausted 26 weeks of leave. PRMC proffers that the evidence

establishes that her supervisors never considered her disabled so she could not possibly

have been terminated because of her disability.

       Our earlier discussion dispels this rather simplistic argument that ignores the

employer’s obligations under FEPA to reasonably accommodate Adkins. In its briefs,

PRMC does not dispute that Adkins was disabled, whereas Adkins has offered evidence

suggesting she was disabled. Moreover, Adkins has offered circumstantial evidence to

support her claim that she was fired because of her disability—that PRMC terminated her,

knowing she was at the time restricted to light duty, and simultaneously ignored its

responsibility to reasonably accommodate her. See Jay v. Intermet Wagner Inc., 233 F.3d

1014, 1017 (7th Cir. 2000) (“[U]nreasonable delay in providing an accommodation can

provide evidence of discrimination”); Logan v. Matveevskii, 57 F. Supp. 3d 234, 271

(S.D.N.Y. 2014); (“[C]ourts have held that an unreasonable delay itself [of an

accommodation] might be evidence of discriminatory intent”); cf. Burnell, 647 F.3d at 708.

Thus, in this context, PRMC’s conduct underlying Adkins’s failure to accommodate claim

also supports her prima facie claim for intentional disability discrimination because it could

provide circumstantial evidence of PRMC’s intent to discriminate. See Schwertfager v.

City of Boynton Beach, 42 F. Supp. 2d 1347, 1356 (S.D. Fla. 1999) (“A crucial ingredient

in all actions alleging discriminatory treatment by an employer based on conduct

proscribed by the ADA, is proof of discriminatory motive.”) (citing Int’l Bhd. of Teamsters

v. United States, 431 U.S. 324, 325 n.5 (1977)). Considering the record in the light most

favorable to Adkins, we conclude that a factfinder may infer that she was terminated


                                             43
because of her disability. See also Pullman-Standard, 456 U.S. at 288 (“Treating issues of

intent as factual matters for the trier of fact is commonplace.”); cf. Questar Homes of

Avalon, LLC v. Pillar Constr., Inc., 388 Md. 675, 687 (2005) (“Whether there has been a

waiver of a contractual right involves a matter of intent that ordinarily turns on the factual

circumstances of each case.”).

                                        Conclusion

       On a motion for summary judgment, the moving party bears the burden of

demonstrating that no genuine disputes of material fact exist. Mathews, 435 Md. at 598.

All ambiguities are to be resolved and all reasonable inferences drawn in favor of the

nonmoving party. Id. Viewing the record in light of this standard, we conclude that there

are disputes of material fact with respect to the issues of whether: (1) Adkins was qualified

to perform the essential functions of the inventory control coordinator with or without a

reasonable accommodation, and (2) whether Adkins was terminated because of her

disability. Accordingly, we affirm the Court of Special Appeals’ judgment and remand for

further proceedings consistent with this opinion.

                                           JUDGMENT OF THE COURT OF
                                           SPECIAL APPEALS AFFIRMED. CASE
                                           REMANDED TO THAT COURT WITH
                                           INSTRUCTIONS TO REMAND THE CASE
                                           TO THE CIRCUIT COURT FOR
                                           PROCEEDINGS CONSISTENT WITH
                                           THIS OPINION. COSTS TO BE PAID BY
                                           PETITIONER.




                                             44